      Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 1 of 31




                UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

GEORGIA REPUBLICAN PARTY,
INC., NATIONAL REPUBLICAN
SENATORIAL COMMITTEE, PERDUE
FOR SENATE, and GEORGIANS FOR                  Case No. ____________
KELLY LOEFFLER,

                        Plaintiffs,            DECLARATORY AND
                                               INJUNCTIVE RELIEF
      v.
                                               SOUGHT
BRAD RAFFENSPERGER, in his official
capacity as the Secretary of State of
Georgia, REBECCA N. SULLIVAN, in
her official capacity as the Vice Chair of
the State Election Board, DAVID J
WORLEY, MATTHEW MASHBURN,
and ANH LE, in their official capacity as
Members of the State Election Board,

                        Defendants.



PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER
   AND A PRELIMINARY INJUNCTION AND INCORPORATED
                 MEMORANDUM OF LAW
          Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 2 of 31




                                        TABLE OF CONTENTS
INTRODUCTION .....................................................................................................1

BACKGROUND .......................................................................................................3
STANDARD OF REVIEW .......................................................................................9

ARGUMENT ...........................................................................................................10
         I.       Plaintiffs Will Succeed On The Merits Of Their Claims. ...................10

                  A.       Georgia’s        signature       verification           process
                           unconstitutionally burdens the right to vote guaranteed by
                           the First and Fourteenth Amendments. .....................................11
                  B.       Georgia’s weak to nonexistent signature verification
                           process violates Constitutional Procedural Due Process
                           protections. ................................................................................15
                  C.       Defendants will imminently deprive Plaintiffs of their
                           Fourteenth Amendment Right to Equal Protection. ................. 18
                  D.       Plaintiffs have standing. ............................................................20

         II.      The Harm To Plaintiffs Is Irreparable. ................................................22
         III.     The Balance of Equities Favors Plaintiffs...........................................23

         IV.      The Public Interest Favors Plaintiffs. ..................................................24
CONCLUSION ........................................................................................................25




                                                          -i-
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 3 of 31




                                 INTRODUCTION
      Plaintiffs, the Georgia Republican Party, Inc., the National Republican

Senatorial Committee, Perdue for Senate, and Georgians for Kelly Loeffler,

(together, “Plaintiffs”), bring this action against Defendants, the Georgia Secretary

of State and the members of the State Election Board, to address the state’s

unconstitutional, arbitrary, and inconsistent enforcement of the signature matching

process for absentee ballots.      Emergency relief is necessary because of the

impending January 5, 2021 runoff for two U.S. Senate seats, where control of the

Senate hangs in the balance. All eyes are on Georgia to provide a safe, secure, and

constitutional election to its voters and the candidates running for office.

      It is axiomatic that “[h]aving once granted the right to vote on equal terms,

the State may not, by later arbitrary and disparate treatment, value one person’s

vote over that of another.” Bush v. Gore, 531 U.S. 98, 104-05 (2000). It is also

axiomatic that it should be the objective of every official responsible for elections

in Georgia to do the utmost to ensure the integrity of the election process, a goal

fully subscribed to and shared by the Plaintiffs.

      Yet in the November 3, 2020 election, a vastly greater number of mailed in

ballots were accepted than in prior elections, following changes in election

procedure that made it more cumbersome to reject a ballot based on mismatched



                                           1
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 4 of 31




signatures and, by comparison, far easier to accept proffered signatures as

matching. Based on a statistical analysis of those election results, a substantial

likelihood exists that, absent immediate action from this Court, invalid absentee

ballots will be counted in the upcoming January 5, 2021 runoff election. Indeed,

the analysis demonstrates to a near statistical certainty that election officials in

Georgia have either abandoned the critical anti-fraud tool of signature matching, a

process that is mandated by the Georgia General Assembly, or are applying that

tool in such an arbitrary and inconsistent way so as to violate Plaintiffs’

constitutional rights.

      Emergency relief is necessary because the harm to Plaintiffs’ constitutional

rights cannot be remedied after the election, when ballots cast are separated forever

from the voter’s signature.     Relief must come now, before Georgia begins

processing absentee ballots on December 21.

      Accordingly, to redress the dilution of votes, including those for the

candidates supported by the Plaintiffs, that occurs when an unlawfully cast ballot is

counted, Plaintiffs request that this Court issue the requested relief and enjoin

Defendants to direct: (1) Georgia election officials to conduct a meaningful

signature matching process; (2) that three election officials review the voter’s

signature on the absentee ballot to ensure that it matches the voter’s reference


                                         2
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 5 of 31




signatures so that there is sufficient assurance that a lawful ballot has been cast;

and (3) require that observers from the parties participating in the election be

permitted to view the signature matching process by a means and in a manner

sufficient to meaningfully observe signature matching and report any irregularities

in the process.

                                 BACKGROUND
      In accordance with its constitutional mandate, Georgia’s General Assembly

has provided a statutory framework for verifying signatures on absentee ballots.

Georgia law requires that each election official shall:

      compare the identifying information on the oath with the information
      on file in his or her office, shall compare the signature or mark on the
      oath with the signature or mark on the absentee elector’s voter
      registration card or the most recent update to such absentee elector’s
      voter registration card and application for absentee ballot or a
      facsimile of said signature or mark taken from said card or
      application.

O.C.GA. § 21-2-386(a)(1)(B). If the signature on the oath does not match any of

the reference signatures identified in the statute, the ballot must be rejected. Id. at

§ 21-2-386(a)(1)(C). Nonetheless, the voter is notified of the rejection and is given

the opportunity to cure the deficiency. Id.

      In March 2020, Secretary of State Brad Raffensberger and the State Election

Board entered into a settlement with the Democratic Party of Georgia to provide



                                          3
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 6 of 31




additional procedures that required a more involved process for Georgia election

officials in rejecting absentee ballots for mismatched signatures than for accepting

such signatures. See Compromise Settlement Agreement and Release, Democratic

Party of Ga. v. Raffensperger, No. 19-cv-05028 (Mar. 6, 2020) (ECF 56-1). As

part of that settlement, the Secretary of State was required to issue an Official

Election Bulletin, which provided, among other things, that a single absentee ballot

clerk or registrar could not reject an absentee ballot for signature mismatch. Id. at

3. Instead, if a clerk or registrar believed that the signature on the oath did not

match a reference signature, he or she was required to seek review from two other

officials. Id. The absentee ballot would be rejected only if two of the three

officials found a mismatch. Id. However, only the action of one election official is

required to match a signature and thus include that ballot for tabulation of the vote.

      These new procedures were applied for the first time during the November

3, 2020 general and special election, which included races for both of Georgia’s

U.S. Senate seats. No senatorial candidate won more than fifty-percent of the vote,

thus requiring a runoff election to be held on January 5, 2021. See O.C.G.A. § 21-

2-501(a)(1), (3); GA Const. art. II, § 2, ¶ 2. This runoff election will determine

party control of the Senate, which is currently projected at 50 Republicans and 48

Democrats. Observers expect that this election will be extremely close, making it


                                          4
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 7 of 31




imperative that all lawfully cast votes—and only those lawfully cast votes—be

counted.

      In a sense, the voting process from the most recent election provided a

controlled experiment for the upcoming Senate runoff.           The data from the

November 3, 2020 election provide a strong evidentiary basis to predict the manner

in which Georgia’s election officials will apply, not apply, or arbitrarily apply

election procedures, including verifying signatures on absentee ballots. This data,

along with a trove of other historical data, is publicly available on the Secretary of

State’s website.    See https://elections.sos.ga.gov/Elections/voterabsenteefile.do.

From this data, one can identify each absentee ballot that was rejected for a

mismatched signature and the county in which the ballot was cast.

      The total number of ballots rejected for mismatched signatures is shockingly

low, both based on raw numbers and in comparison to the rejection rate in prior

elections. In the November 3, 2020 election, county officials rejected a mere 719

absentee ballots for invalid signatures from a record total of 1,331,222 absentee

ballots cast. This constitutes a rejection rate of only 0.05%. By way of context,

the rejection rate from the 2016 election was four times higher (0.20%), and the

rate for the 2018 election was twice as high (0.09%). Sorens Report at 7 (Exhibit

A). Notably, the rate of ballot rejection for missing signatures, a process that


                                          5
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 8 of 31




involves no signature comparison, has remained relatively stable around 0.10%

across all three election cycles. Id.

      Even more shocking is that 100 of Georgia’s 159 counties (nearly two-

thirds) failed to reject a single ballot for having a mismatched signature. Of the

counties that did reject absentee ballots, Plaintiffs’ expert statistician, Jason Sorens,

Ph.D., analyzed the data and concluded that nine Georgia counties were outside the

statewide norm at a 99.99% confidence level, meaning that the probability of

obtaining the signature mismatch rejection rates in nine of these counties is less

than 0.01%. Sorens Report at 7. “In other words,” Dr. Sorens explains, “one could

pick 10,000 random samples from the statewide population of absentee ballots,

each of the size of the absentee ballot sample of the county in question, and still

not expect to find one with a rejection level as extreme as that found in each of

these counties.” Id. Additionally, four counties reported rejection rates whose

probability is less than 0.1%. Id.

      Traditional political demographics do not explain these extreme variations

from county to county. For example, one of Georgia’s two least populous counties

(Quitman) rejected zero ballots for mismatched signatures, while the other least

populous county (Taliaferro) had a rejection rate that was 13 times higher than the

statewide average. Likewise, geographic location within the state does not explain


                                           6
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 9 of 31




the variation. Dr. Sorens concluded that Cobb, Fulton, Gwinnett, and Paulding

counties, which are all demographically similar and lie within the Atlanta

metropolitan area, had “dramatically different experiences with absentee ballot

rejections.” Sorens Report at 8. In particular, Cobb, DeKalb, and Fulton counties,

three of the four most populous counties in Georgia, rejected absentee ballots for

signature mismatch at a much lower rate than expected. Id. In fact, had they

followed the statewide norm (already shockingly low), Dr. Sorens expected that

these counties would have rejected 168% more absentee ballots than they in fact

did. Id. Finally, as Dr. Sorens points out, three counties that rejected zero ballots

(Douglas, Muscogee, and Rockdale) “have unusually high poverty rates and large

populations of elderly and first-time voters, the sorts of voters one might expect to

make mistakes on their ballots.” Id.

      Based on his analysis, Dr. Sorens excluded several explanations for these

statistical anomalies, including voter capabilities and misreported data. Rather, he

concluded that the “most plausible” explanation is arbitrary enforcement of the

state’s procedures and/or no enforcement at all: “[C]ounties could be enforcing

different standards for rejecting absentee ballots, particularly for signature

mismatch, where the anomalies are generally more frequent and persistent. Some

counties may be failing to do signature matching at all, or do so only sporadically.”


                                         7
      Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 10 of 31




Sorens Report at 9.

      Dr. Sorens’ conclusion is bolstered by the analysis of Scott E. Gessler, an

expert in election procedures who served as the Secretary of State of Colorado and

oversaw that state’s transition from in-person to a statewide vote-by-mail system.

Gessler Report at ¶¶ 5-6 (Exhibit B). Mr. Gessler compared the rate of ballot

rejection for signature mismatch in Georgia to other states and concluded that

Georgia’s “signature rejection rates are impossibly low.” Id. at ¶ 14. In Colorado,

the rejection rate ranges between 2% and 4% before voters have an opportunity to

cure any signature deficiencies, but even after voters have an opportunity to cure,

the rejection rate there remains at 1%. Id. at ¶ 16. In Mr. Gessler’s opinion, “a

pre-cure rejection rate of well less than one percent is highly unusual,” which

“indicates a system problem with signature review, and . . . that Georgia’s

signature verification process is seriously flawed.” Id. Mr. Gessler identified four

problems with Georgia’s signature review process that “likely lead to such an

impossibly low” rate of signature rejection: (1) a single person makes irrevocable

decisions whether or not to verify signatures, with absolutely no oversight, creating

a single point of failure that is undetectable; and (2) Georgia does not allow poll

watchers (which Mr. Gessler describes as a “critical part of an election” that, by

bringing potential issues to the attention of supervisors, help prevent “small


                                         8
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 11 of 31




problems from becoming large, systemic failures”) or members of the public to

observe the signature verification process . . .” Mr. Gessler also notes Georgia

does not conduct adequate training and has unclear standards. Id. at ¶¶ 17-24.

      The arbitrary or sporadic application of Georgia’s signature verification

procedures will dilute the valid votes of Georgians across the state, amounting to a

violation of their Constitutional rights. Additionally, by not rejecting ballots with

invalid signatures, Defendants will injure Plaintiffs and the Republican Senatorial

candidates, in violation of the Constitution. For these reasons, as more fully

discussed below, the Court should grant Plaintiffs’ Motion.

                            STANDARD OF REVIEW
      A movant must make four showings to be entitled to preliminary relief: “(1)

it has a substantial likelihood of success on the merits; (2) irreparable injury will be

suffered unless the injunction issues; (3) the threatened injury to the movant

outweighs whatever damage the proposed injunction may cause the opposing

party; and (4) if issued, the injunction would not be adverse to the public interest.”

Otto v. City of Boca Raton, Fla., No. 19-10604, 2020 WL 6813994, at *2 (11th

Cir. Nov. 20, 2020) (citations and internal quotations omitted); see Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The same standard guides the

Court’s determination as to whether a temporary restraining order should issue.



                                           9
          Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 12 of 31




See Ingram v. Ault, 50 F.3d 898, 900 (11th Cir. 1995). Because Plaintiffs have

shown that all four factors weigh in their favor, they are entitled to preliminary

relief.

                                      ARGUMENT

I.        Plaintiffs Will Succeed On The Merits Of Their Claims.
          Georgia’s defective practices for verifying absentee ballot signatures violate

core Constitutional rights and calls for immediate relief. Federal courts have

frequently adjudicated the constitutionality of signature mismatch rejection in

Georgia, and this case addresses the closely related issue of signature mismatch

acceptance, an equally critical part of the same ballot verification process. See

Democratic Party of Ga., Inc. v. Crittenden, 347 F. Supp. 3d 1324 (N.D. Ga.

2018); Martin v. Crittenden, 347 F. Supp. 3d 1302 (N.D. Ga. 2018); Martin v.

Kemp, 341 F. Supp. 3d 1326 (N.D. Ga. 2018).

          The failure to prevent the imminent counting of unlawful absentee ballots

will result in the dilution of the lawfully cast ballots of Plaintiffs’ members. See

Reynolds v. Sims, 377 U.S. 533, 555 (1964) (“The right of suffrage can be denied

by a debasement or dilution of the weight of a citizen’s vote just as effectively as

by wholly prohibiting the free exercise of the franchise.”). These constitutional

violations can be, and indeed must be, addressed before votes are counted.



                                            10
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 13 of 31




Addressing the unconstitutional violations prospectively will protect the

constitutional right to vote and participate in a free and transparent election without

risking the disenfranchisement of any votes.

      A.     Georgia’s signature verification process unconstitutionally
             burdens the right to vote guaranteed by the First and Fourteenth
             Amendments.

      Georgia’s defective signature verification process unconstitutionally burdens

the right to vote. Burdens on the right to vote are analyzed under the “Anderson-

Burdick framework.” New Georgia Project v. Raffensperger, 976 F.3d 1278, 1280

(11th Cir. 2020); see Anderson v. Celebrezze, 460 U.S. 780 (1983); Burdick v.

Takushi, 504 U.S. 428 (1992). Under this framework, “severe burden[s]” on the

right to vote are permissible only if they are “narrowly tailored” and “advance[] a

compelling interest.”    New Georgia Project, 976 F.3d at 1280 (citations and

internal quotations omitted). “And even when a law imposes only a slight burden

on the right to vote, relevant and legitimate interests of sufficient weight still must

justify that burden.” Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312,

1318–19 (11th Cir. 2019) (citing Common Cause/Ga. v. Billups, 554 F.3d 1340,

1352 (11th Cir. 2009)). In addition, “episodic events” in which “the election

process itself reaches the point of patent and fundamental unfairness” violate

voters’ substantive due process rights guaranteed by the Fourteenth Amendment.


                                          11
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 14 of 31




Curry v. Baker, 802 F.2d 1302, 1315 (11th Cir. 1986). Defendants run afoul of

both standards.

      Every unlawful vote counted by the State directly counteracts Plaintiffs’

legitimate votes. See, e.g., Reynolds v. Sims, 377 U.S. 533, 555 (1964) (“The right

to vote can neither be denied outright . . . nor diluted by ballot-box stuffing. . . .

[T]he right of suffrage can be denied by a debasement or dilution of the weight of a

citizen’s vote just as effectively as by wholly prohibiting the free exercise of the

franchise.” (citations omitted)). As the Eleventh Circuit has explained, allowing

states to count unlawful ballots “would dilute the votes of those voters who m[e]et

the requirements of” the law. Roe v. State of Ala. By & Through Evans, 43 F.3d

574, 581 (11th Cir. 1995).

      In Roe, the Eleventh Circuit concluded that plaintiffs “demonstrated

fundamental unfairness” by the State of Alabama after a state court required

officials to count “absentee ballots that did not comply with [the state’s election

code].” Id. at 580–81. Thus, “[E]lection laws that will effectively ‘stuff the ballot

box,’ implicat[e] fundamental fairness issues.” Id. at 581 (citing United States v.

Saylor, 322 U.S. 385, 389 (1944)).       The Court found that this “post-election

departure from previous practice in Alabama” would, inter alia, “dilute the votes

of those voters who met the requirements of the [absentee ballot rules] as well as


                                         12
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 15 of 31




those voters who actually went to the polls on election day.” Id. at 581.

      Here, as in Roe, Defendants’ tabulation and certification of invalid ballots

“implicate[s] fundamental fairness and the propriety of the . . . election[] at issue.”

See id. Defendants’ inability to act is precisely the type of election process “that

will effectively ‘stuff the ballot box,’” see id. at 581 (citation omitted), and that

“implicates the very integrity of the electoral process.” Duncan, 657 F.2d at 691.

The counting and certification of these votes thus violates a fundamental element

of Plaintiffs’ franchise: a voter’s “right under the Constitution to have his vote

fairly counted, without its being distorted by fraudulently cast votes.” Anderson,

417 U.S. at 227.

      The evidence establishes that the vote dilution burden here warrants exacting

scrutiny. See Sorens and Gessler Reports. With the likelihood of a close runoff

election, the failure to fairly and consistently verify absentee signatures threatens

to change the outcome of one or both runoff elections. The Eleventh Circuit has

held that a law that affected “less than 5 hundredths of a percent of . . . more than 9

million total ballots cast” imposed a “serious burden on the right to vote.” Lee,

915 F.3d at 1319–21; accord Anderson, 417 U.S. at 227 (“The deposit of forged

ballots in the ballot boxes, no matter how small or great their number, dilutes the

influence of honest votes in an election, and whether in greater or less degree is


                                          13
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 16 of 31




immaterial.” (citation and internal quotations omitted)); and Saucedo v. Gardner,

335 F. Supp. 3d 202, 217 (D.N.H. 2018) (low rejection rate of signature mismatch

support federal claim and remedy). Dr. Sorens found that, had three of Georgia’s

four largest counties rejected absentee ballots for signature mismatch at the same

rate as the state as a whole (a rate already “impossibly low,” Gessler Report at

¶ 14), they would have rejected 168% more absentee ballots. “Having induced

voters to vote by absentee ballot, the State must provide adequate process to ensure

that voters’ ballots are fairly considered and, if eligible, counted.” Id. at 217.

      Defendants cannot meet their burden under any standard of review because

the state interests are minimal. To be sure, the State has an interest in “combatting

voter fraud” and “increasing confidence in elections,” but it has no such interest in

facilitating fraud and undermining public confidence in elections. See Greater

Birmingham Ministries v. Secretary of State for Alabama, 966 F.3d 1202, 1230

(11th Cir. 2020).     Likewise, although the State “has an important interest in

structuring and regulating its elections to avoid chaos and to promote the smooth

administration of its elections,” Lee, 915 F.3d at 1322, that interest is not sufficient

to justify the burden on Plaintiffs’ voting rights. The Eleventh Circuit has held that

requiring a state to conduct notice-and-cure requirements for thousands of ballots

rejected for signature mismatches would not “inordinately disrupt the smooth


                                           14
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 17 of 31




facilitation of [a statewide] election.” Id. at 1322.

      Here, the relief requested is less burdensome than the notice-and-cure

obligations in Lee. And the number of ballots impacted by the lax acceptance of

signatures is far greater than the number of ballots potentially wrongly rejected for

mismatch signatures. Only 719 signature mismatches were identified in the Nov.

3, 2020 election. By way of contrast, 1.3 million ballots were processed through

the unconstitutionally lax verification process.        Constitutional protections are

warranted on both sides of the coin; rejecting mismatched signatures and accepting

signatures as valid. Thus, as in Lee, “the serious burden on voters outweighs [the

State]’s identified interests[.]” Id. at 1326. Plaintiffs are thus likely to succeed on

their First and Fourteenth Amendment right to vote claim.

      B.     Georgia’s weak to nonexistent signature verification process
             violates Constitutional Procedural Due Process protections.
      Incontrovertible evidence shows that Georgia’s electorate is being deprived

of equal or consistent standards in how absentee ballot signatures are verified. An

arbitrary process is no process at all. Evidence is overwhelming that in many

counties, no signatures (not even missing signatures) are found lacking. Due to

Georgia’s robust ballot cure process, any signature rejected as invalid or not

matching will not result in that ballot being rejected, and the voter disenfranchised,

without additional process protections providing an opportunity to cure a deficient

                                          15
      Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 18 of 31




signature. Despite this safeguard, many counties are not doing the job of verifying

signatures in any meaningful sense. This extreme, unprecedented, lax application

of the law contrasts with other counties where meaningful signature verification

procedures are applied. Fundamentally, Georgia’s signature matching procedure is

arbitrary and applied unequally in a way that violates the First and Fourteenth

Amendments.

      “The Fourteenth Amendment due process clause protects against ‘the

disenfranchisement of a state electorate.’” Curling v. Raffensperger, 397 F. Supp.

3d 1334, 1403 (N.D. Ga. 2019) (quoting Duncan v. Poythress, 657 F.2d 691, 702

(5th Cir. 1981)). “When an election process ‘reaches the point of patent and

fundamental unfairness,’ there is a due process violation.” Id. (quoting Fla. State

Conference of NAACP v. Browning, 522 F.3d 1153, 1183–84 (11th Cir. 2008)).

The debasement or dilution of votes may constitute a due process violation “even if

such conduct does not completely deny Plaintiffs the right to vote.” Curling v.

Kemp, 334 F. Supp. 3d 1303, 1322 (N.D. Ga. 2018). “[C]andidates’ constitutional

rights under the First and Fourteenth Amendments to associate for political ends

and to participate equally in the electoral process” are likewise protected by these

principles. Swanson v. Worley, 490 F.3d 894, 902 (11th Cir. 2007).

      The Fourteenth Amendment’s Due Process Clause requires that the State


                                        16
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 19 of 31




provide an individual with adequate process where it deprives that individual of a

liberty or property interest. Mathews v. Eldridge, 424 U.S. 319, 332 (1976). To

determine the process due, courts consider three factors: (1) the private interest at

stake, (2) the risk of an erroneous deprivation of that interest under the current

procedures and the probable value of additional procedure, and (3) the

Government’s interest.     Id. at 334–35.     Because voting is a protected liberty

interest, Plaintiffs may assert their procedural due process rights in challenging

burdens on the right to vote. See Georgia Muslim Voter Project v. Kemp, 918 F.3d

1262, 1270–73 (11th Cir. 2019) (Pryor, J. concurring in the denial of the motion

for a stay).

       Here, these three factors militate in favor of the additional process requested

by Plaintiffs.   First, Plaintiffs have established that Defendants’ actions will

significantly undermine their “fundamental right to vote,” “giving this first

Mathews factor substantial weight.” Id. at 1271. Second, the risk of erroneous

deprivation of Plaintiffs’ voting rights is high because, as noted, the statistical

analysis shows that Georgia’s elections officials are not consistently applying the

signature matching process, where it is employed at all. Third, for the reasons

stated, the government’s interest is low, because the remedy sought by Plaintiffs is

narrowly tailored to redress the harm arising from the inconsistent application of


                                         17
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 20 of 31




Georgia’s signature matching process while minimizing any additional

administrative burden to the state. Accordingly, Plaintiffs are likely to succeed on

their procedural due process claim.

      C.     Defendants will imminently deprive Plaintiffs of their Fourteenth
             Amendment Right to Equal Protection.
      Plaintiffs are also likely to succeed because application of the absentee ballot

signature verification process violates the Fourteenth Amendment. The Equal

Protection Clause prohibits Georgia from depriving “any person within its

jurisdiction the equal protection of the laws.” U.S. Const. Amend. XIV. In the

context of voting rights, the Equal Protection Clause safeguards the “equal weight

accorded to each vote and the equal dignity owed to each voter.” Bush v. Gore,

531 U.S. 98, 104 (2000)). And it is violated where, as here, the vote counting

procedures employed by the State will “accord[ ] arbitrary and disparate treatment

to voters in its different counties.” Id. at 107; see also Moore v. Ogilvie, 394 U.S.

814 (1969) (invalidating county-based procedure that diluted the influence of

citizens in certain counties); Gray v. Sanders, 372 U.S. 368 (1963) (similar).

      The empirical evidence in this case shows that standards for accepting or

rejecting signatures on absentee ballots varies from county to county. Through a

statistical analysis of all 159 Georgia counties over the last three elections cycles,

Plaintiffs’ expert found “that ballot rejection rates due to signature mismatch differ

                                         18
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 21 of 31




statistically significantly across counties.” Sorens Report 2. For example, in the

2020 election, Cherokee, Cobb, DeKalb, and Fulton Counties “had mismatch

rejections far below what could be attributed to random statistical variation.”

Sorens Report 7.       Meanwhile, “Gwinnett, Henry, Liberty, and Taylor had

mismatch rejections far above what could be attributed to random statistical

variation.”    Id.   These and other county-by-county discrepancies “strongly

demonstrat[e] that the signature matching process is being applied unequally

across the state.” Id. at 2.

      Indeed, there is no other plausible explanation for the discrepancies.

Plaintiffs expert examined reasonable alternatives and found that “[t]he disparity in

rejection rates between counties cannot be explained by population size or a

county’s geographic location within the state.”        Id.   For example, several

demographically similar counties in the Atlanta metropolitan area had dramatically

different experiences with absentee ballot rejections. Id. at 8. And three of the

four counties in the State that threw out zero ballots despite handling more than

10,000 of them – Douglas, Muscogee, and Rockdale – “have unusually high

poverty rates and large populations of elderly and first-time voters, the sorts of

voters one might expect to make mistakes on their ballots.” Id.

      In short, the evidence shows that application of Georgia’s signature


                                         19
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 22 of 31




verification process has and will continue to afford arbitrary and disparate

treatment to voters in different Georgia counties, depriving Plaintiffs and their

members of equal protection of the laws. Plaintiffs will succeed on their equal

protection claim.

      D.     Plaintiffs have standing.
      Plaintiffs have associational standing to bring this case on behalf of their

members. See Arcia v. Fl. Sec’y of State, 772 F.3d 1335, 1342 (11th Cir. 2014).

The showing required of Plaintiffs at this preliminary stage to demonstrate

standing is considerably lower than at post-discovery stage of the litigation. See

Pavek v. Simon, 467 F. Supp. 3d 718, 738 (D. Minn. 2020). First, Plaintiffs have

standing on behalf of their members who are voters. These members’ votes will be

diluted by the counting of unlawfully cast ballots.     The Eleventh Circuit has

recognized that “vote dilution can be a basis for standing.” Wood v. Raffensperger,

__ F.3d __, 2020 WL 7094866, at *5 (11th Cir. Dec. 5, 2020); Dillard v. Chilton

Cty. Comm’n, 495 F.3d 1324, 1333 (11th Cir. 2007) (explaining that “vote

dilution” is a “concrete and personalized injur[y]”).

      Second, Plaintiffs have standing on behalf of Senate candidates whose First

and Fourteenth Amendment associational rights and competitive interest in

winning the January 5, 2021 runoff will be harmed by the counting of unlawfully



                                         20
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 23 of 31




cast ballots and unequal application of the signature matching process. See Tx.

Democratic Party v. Benkiser, 459 F.3d 582, 588 (5th Cir. 2006); Nelson v.

Warner, __ F. Supp. 3d __, 2020 WL 4004224, at *6 (S.D. W. Va. 2020). As the

Eleventh Circuit recently explained, “a political candidate harmed by [a state

election process]” suffers “a personal, distinct injury.” Wood, 2020 WL 7094866,

at *4 (citing Roe v. Alabama ex rel. Evans, 43 F.3d 574, 579 (11th Cir. 1995)); see

also Drake v. Obama, 664 F.3d 774, 782–83 (9th Cir. 2011) (collecting cases).

      In addition, Plaintiffs have suffered harm in their own right, because they are

required to divert resources from the January 2021 runoff campaign to address the

harm caused by the constitutional violations arising from Georgia’s signature

matching process. See Martin v. Kemp, 341 F. Supp. 3d 1326, 1333 (N.D. Ga.

2018) (finding resource diversion injury in challenge to Georgia’s signature

matching process).

      Lastly, the harm is traceable to Defendants and redressable by them “[g]iven

Defendant’s role as the chief election official of the state.”      Common Cause

Georgia v. Kemp, 347 F. Supp. 3d 1270, 1291 (N.D. Ga. 2018).                 Indeed,

Defendants have already given binding direction to Georgia’s local election

officials as part of the settlement of another lawsuit.




                                          21
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 24 of 31




II.   The Harm To Plaintiffs Is Irreparable.
      Absent an injunction from this Court, Plaintiffs will suffer irreparable injury

both through the diversion of resources from supporting its candidates, an

opportunity cost that can never be recovered, and from the competitive injury their

members will suffer absent relief. “An injury is irreparable if it cannot be undone

through monetary remedies.” Jones v. Governor of Fla., 950 F.3d 795, 828 (11th

Cir. 2020) (quoting Scott v. Roberts, 612 F.3d 1279, 1295 (11th Cir. 2010))

(internal quotations omitted). Because “[n]o compensation a court can offer could

undo” an injury to the right to vote, “[a] restriction on the fundamental right to vote

constitutes irreparable injury.” Id. at 828–29 (quoting Obama for Am. v. Husted,

697 F.3d 423, 436 (6th Cir. 2012)) (internal quotations omitted) (alterations

omitted); see also Gonzalez v. Governor of Georgia, 978 F.3d 1266, 1271–72

(11th Cir. 2020). “Courts routinely deem restrictions on fundamental voting rights

irreparable injury.” League of Women Voters of N. Carolina v. North Carolina,

769 F.3d 224, 247 (4th Cir. 2014) (collecting cases). Vote dilution—in violation

of the Constitution—irreparably harms voters’ “right to an honest count . . .

possessed by each voting elector” because legitimate voters’ ballots are “distorted

by fraudulently cast votes.” See Anderson, 417 U.S. at 226–27 (citations and

internal quotations omitted). Because “there can be no do-over and no redress,”



                                          22
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 25 of 31




“[t]he injury to these voters is real and completely irreparable if nothing is done to

enjoin this law.” League of Women Voters of N. Carolina, 769 F.3d at 247

(reversing district court).

       This irreparable harm is imminent if the Court does not take action. The

State of Georgia will begin processing absentee ballots on December 21, meaning

that the ballots will be separated from the envelopes that bear the voter’s signature.

Once this occurs, it is impossible to determine whether the ballot was properly and

lawfully cast, and any dilution of the vote will have irreparably occurred. As

Plaintiffs’ expert Mr. Gessler opined, “effective assurances of election integrity

require immediate action during an election, not after.” Gessler Report at ¶ 21.

III.   The Balance of Equities Favors Plaintiffs.
       When courts balance a State’s interests in administrative efficiency against

the right to vote, the latter must carry the day. See Gonzalez, 978 F.3d at 1272–73

(holding that the “right to vote” outweighed Georgia’s asserted interest in

“avoiding chaos and uncertainty in the State’s election procedures”).            Even

“significant” justifications in which “the State has a weighty interest” “are

unavailing as compared to the plaintiffs’ interest in their opportunity to exercise

the core democratic right of voting.” Jones, 950 F.3d, at 829. Where, as here, the

only interest to offset Plaintiffs’ voting is “a state’s administrative burden,” “there



                                          23
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 26 of 31




is no contest[.]” See id. at 830 (citing Fish v. Kobach, 840 F.3d 710, 755 (10th Cir.

2016)).

IV.   The Public Interest Favors Plaintiffs.
      Finally, granting a preliminary injunction will benefit the public interest.

The public has a “strong interest in exercising the ‘fundamental political right’ to

vote.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006). Indeed, the Eleventh Circuit has

repeatedly found that “[t]he ‘cautious protection of the Plaintiffs’ franchise-related

rights is without question in the public interest.’” Jones, 930 F.3d at 830 (quoting

Charles H. Wesley Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1355 (11th Cir.

2005)). In addition, allowing ineligible voters to unlawfully dilute the ballots of

legitimate voters and potentially alter the outcome of the election “would be

harmful to the public’s perception of the election’s legitimacy[.]” See id. (citations

and internal quotations omitted).

      The normal considerations that may counsel against enjoining election

procedures in advance of an election—articulated in Purcell v. Gonzalez, 549 U.S.

1, 4–5 (2006)—are inapplicable here. First, an injunction by this Court would not

lead to “voter confusion,” id., because the signature matching policy is not voter-

facing. And to the extent voter confusion is a factor at all, resolving the disparate

application of signature matching standards across different counties would reduce



                                         24
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 27 of 31




such confusion. See, e.g., Democratic Party of Georgia, Inc. v. Crittenden, 347 F.

Supp. 3d 1324, 1341 (N.D. Ga. 2018) (explaining that “statewide discrepancy

regarding” an election procedure could “lead to future voter confusion”). Second,

the relief requested here is modest and targeted, precisely the kind of pre-election

procedural tweaks that are regularly upheld by the Eleventh Circuit. See, e.g.,

People First of Alabama v. Sec’y of State for Alabama, 815 F. App’x 505, 514

(11th Cir. 2020), (Rosenbaum, J. & Pryor, J., concurring in three-judge panel’s

denial of stay) (“At most, [the relief] requires defendants to provide additional

training to ballot workers—a feat hardly impossible in the allotted time.”). Third,

Plaintiffs were not dilatory in requesting this relief because the signature matching

problems did not become apparent until after the November election. See, e.g.,

Crittenden, 347 F. Supp. at 1339 (rejecting laches argument where “many of the

issues . . . did not arise until after election day”). In sum, Defendants have no

equitable interest to justify infringing Plaintiffs’ fundamental right to vote.

                                   CONCLUSION
      For all the foregoing reasons, the Court should grant the Motion for a

Temporary Restraining Order and a Preliminary Injunction.




                                          25
Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 28 of 31




                                   Respectfully submitted,

December 10, 2020              By: /s/ Peter N. Farley
                               Peter N. Farley (GA Bar No. 255165)
                               1230 Peachtree Street, N.E.
                               Promenade, Suite 2100
                               Atlanta, GA 30309-3534
                               Tel: 404-443-5500
                               Fax: 404-443-5599
                               pfarley@mcguirewoods.com

                               George J. Terwilliger*
                               Michael Francisco*
                               Brooks H. Spears*
                               2001 K Street N.W., Suite 400
                               Washington, DC 20006
                               Tel: 202-857-1700
                               Fax: 202-857-1737
                               gterwilliger@mcguirewoods.com
                               mfrancisco@mcguirewoods.com
                               bspears@mcguirewoods.com

                               Richard Cullen*
                               800 East Canal Street
                               Richmond, VA 23219-3916
                               Tel: 804-775-1000
                               Fax: 804-775-1061
                               rcullen@mcguirewoods.com

                               Counsel for Plaintiffs
                               Georgia Republican Party, Inc.
                               National Republican Senate Committee
                               Perdue for Senate
                               Georgians for Loeffler
                               *Pro Hac Vice Applications Forthcoming




                              26
      Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 29 of 31




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing Plaintiffs’ Motion for a Temporary

Restraining Order and a Preliminary Injunction and Incorporated Memorandum of

Law has been prepared in accordance with the font type and margin requirements

of L.R. 5.1, NDGa, using font type of Times New Roman and a point size of 14.

Dated: December 10, 2020

                                                 Counsel for Plaintiffs

                                                 /s/ Peter N. Farley
       Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 30 of 31




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day caused the foregoing and all exhibits and

attachments thereto in the above-captioned matter to be filed with the United States

District Court for the Northern District of Georgia, Atlanta Division, via the

Court’s CM-ECF system. I also hereby certify that I caused the foregoing and all

exhibits and attachments thereto in the above-captioned matter to be served, via

email on December 10, 2020 and by hand delivery on December 11, 2020, upon:

      Secretary of State Brad Raffensperger
      214 State Capitol
      Atlanta, GA 30334
      brad@sos.ga.gov
      soscontact@sos.ga.gov

      Rebecca N. Sullivan
      Georgia Department of Administrative Services
      200 Piedmont Avenue SE
      Suite 1804, West Tower
      Atlanta, GA 30334-9010
      rebecca.sullivan@doas.ga.gov

      David J. Worley
      Evangelista Worley LLC
      500 Sugar Mill Road, Building A, Suite 245
      Atlanta, GA 30350
      david@ewlawllc.com

      Matthew Mashburn
      Aldridge Pite, LLP
      3575 Piedmont Road, NE
      Suite 300
      Atlanta, GA 30305

                                          2
Case 1:20-cv-05018-ELR Document 2-1 Filed 12/10/20 Page 31 of 31




mmashburn@aldridgepite.com

Ahn Lee
P.O. Box 4008
Decatur, GA 30031

Harley, Rowe & Fowler, P.C.
2700 Cumberland Parkway, Suite 525
Atlanta, GA 30339
ale@hrflegal.com

                                       /s/ Peter N. Farley
                                       Peter N. Farley
                                       Georgia Bar No. 255165
                                       MCGUIREWOODS LLP
                                       Suite 2100, Promenade
                                       1230 Peachtree Street, N.E.
                                       Atlanta, Georgia 30309-3534
                                       Telephone: (404) 443-5500
                                       Facsimile:     (404) 443-5599
                                       pfarley@mcguirewoods.com

                                       Counsel for Plaintiffs




                               3
